Title: From Benjamin Franklin to Francis Bernard, 21 April 1764
From: Franklin, Benjamin
To: Bernard, Francis


Sir
Philada. April 21. 1764
Mr. Williams has acknowledg’d the Receipt of the £12 12s. 0d.
Dr. Allison is out of Town, and not expected home these 10 Days. As soon as he returns I will speak to him, and write you his Answer.
I communicated your Favour of the 1st. ult. to my Son, who desired me to return his grateful Acknowledgements for your kind Intimation relating to the Seizure made within his Government, concerning which he is now, I believe, taking some Steps to obtain what may be his Right.
Mr Hall, one of the House at Madeira, being here, I sent your Letter to him. With sincere Respect, I am, Your Excellency’s most obedient humble Servant
B Franklin
Govr. Bernard
